Ex 10.5

INTANGIBLE ASSET ASSIGNMENT

THIS INTANGIBLE ASSET ASSIGNMENT AGREEMENT (the “Assignment”) shall be deemed
made and entered into as of the 29th day of June, 2015, (“Effective Date”) by
and between Citrus Extracts, Inc., a Florida corporation, Edward W. Sample (with
Citrus Extracts, Inc., “Assignor”), and Citrus Extracts II, LLC, a Florida
limited liability company (“Assignee”). This Assignment is made pursuant to the
Asset Purchase Agreement (the “Agreement”) dated as of the date hereof by and
between Citrus Extracts, Inc., Assignee, and certain other parties. Any
capitalized term used but not defined in this Assignment shall have the meaning,
if any, set forth in the Agreement.

 

WHEREAS, prior to the Effective Date hereof (subject to the following
paragraph), Citrus Extracts, Inc. was the sole owner of the entire right, title
and interest in and to all intangible assets designated as owned by Citrus
Extracts, Inc. on Schedule 1.01 of the Disclosure Schedules to the Agreement and
any other intangible assets (including, without limitation, Intellectual
Property) owned by Citrus Extracts, Inc. which are part of the Purchased Assets
under the Agreement (the “Intangible Assets”), and Citrus Extracts, Inc. has
agreed to transfer all of its right, title, and interest in and to the
Intangible Assets to Assignee pursuant to the Agreement.

 

WHEREAS, prior to the Effective Date hereof, Edward W. Sample was the sole
registered owner of the entire right, title and interest in and to the domain
name “allthingscitrus.com” that is included within the Intangible Assets, and
Edward W. Sample has agreed to transfer all of his right, title and interest in
and to such Intangible Asset in connection with Citrus Extracts, Inc.’s
obligations under the Agreement.

 

NOW, THEREFORE, as per the terms of the Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby transfers and assigns to Assignee its entire
worldwide right, title and interest in and to the Intangible Assets, including
all registrations and applications therefore, as well as all renewals and
extensions of registrations that are or may be secured by Assignee, its
successors, assigns or other legal representatives, for Assignee’s own use and
enjoyment, and for the use and enjoyment of Assignee’s successors, assigns or
other legal representatives.

Assignor agrees to take all other appropriate actions and execute any additional
future documents required to implement and effectuate the assignment and
transfer of the Intangible Assets to Assignee, including the rights to
administer the web site associated with any domain names included in the
Intangible Assets (the “Domain Names”). Assignor agrees to cooperate with
Assignee and follow Assignee’s instructions in order to transfer the Domain
Names and the related administration rights to Assignee in a timely manner.
Assignor will promptly prepare and transmit the necessary documentation and/or
correspond with the appropriate domain name registration authority, Internet
service provider and/or governmental entities to authorize transfer of the
Domain Names. Assignor further agrees to cooperate as necessary with Assignee to
finalize transfer of the Domain Names.

This Assignment shall inure to the benefit of, and be binding upon the parties,
their successors and assigns.

This Assignment may be executed in one or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
agreement. The parties may deliver an executed copy of this Assignment or any
other document contemplated by this Assignment by facsimile or other electronic
transmission to the other parties, and such delivery will have the same force
and effect as the delivery of an original signed copy of this Assignment or such
other document.

 

[Signature page follows]

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

Assignor: Assignee:

 



Citrus Extracts, Inc.   Citrus Extracts II, LLC       By: /s/ Steven L. Sample  
By: /s/ Alan Koch Name: Steven L. Sample   Name: Alan Koch Title: Chief
Executive Officer   Title: Co-Manager

 



 

 

/s/ Edward W. Sample

Edward W. Sample

 

 

 

